                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         FEDERAL SOLUTIONS GROUP, INC.,
                                   6                                                       Case No. 17-cv-05585-JCS
                                                         Plaintiff.
                                   7
                                                 v.                                        ORDER TO SHOW CAUSE
                                   8
                                         LIBERTY MUTUAL INSURANCE
                                   9     COMPANY,
                                  10                     Defendant.

                                  11

                                  12          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on
Northern District of California
 United States District Court




                                  13   November 16, 2018, before this Court in the above-entitled case. Plaintiff was not present.

                                  14   Defendant was not present.

                                  15          IT IS HEREBY ORDERED that Plaintiff and Defendant appear on December 7, 2018, at

                                  16   2:00 p.m., before Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450 Golden

                                  17   Gate Avenue, San Francisco, California, and then and there to show cause why this action should

                                  18   not be dismissed for Plaintiff and Defendant’s failure to appear at the case management conference

                                  19   on November 16, 2018, for failure to prosecute, and for failure to comply with the Court's Order of

                                  20   July 17, 2018. A case management conference is also scheduled for December 7, 2018, at 2:00
                                       p.m.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: 11/19/18
                                  23
                                                                                      ______________________________
                                  24
                                                                                      JOSEPH C. SPERO
                                  25                                                  Chief Magistrate Judge

                                  26
                                  27

                                  28
